I dissent.
The agreement set forth in the complaint is somewhat ambiguous and uncertain and contains apparently conflicting clauses. There are some words in the contract which, standing alone, import a sale of plaintiff's car to defendant, but other provisions and the general tenor of the instrument, considered as a whole, quite clearly indicate, in my opinion, an intent and purpose to merely consign the plaintiff's car to defendant for sale at $900 for the use and benefit of the plaintiff. I think the contract admits of no other interpretation. In this view the complaint fails to state a cause of action upon the contract. A case in conversion is not stated. It certainly cannot be said that defendant's failure to offer to return the car which lawfully came into his possession amounts to a conversion. I think the demurrers were good, and that the judgment should be affirmed. *Page 123